Exhibit 10.1

AMENDMENT TO LOAN AGREEMENT

AMENDMENT dated as of December 12, 2006, to the Loan Agreement dated as of
October 12, 2006 (the “Loan Agreement), between AVANTOGEN ONCOLOGY, INC., a
Delaware corporation, as “Borrower”, and CHOPIN OPUS ONE L.P., a Cayman Islands
limited partnership, as Lender”.

Borrower has requested that Lender extend for a period of time the Maturity Date
of the Loan, and Lender is amenable to so doing, in each case, in accordance
with the terms and conditions hereof.

Accordingly, Borrower and Lender hereby agree as follows:

1. Extension. The term “Maturity Date, as said term is defined and used in the
Loan Agreement and the Note, shall be deemed to mean, in each and every
instance, March 31, 2007.

2. Defined Terms. Capitalized terms that are used but not otherwise defined in
this Amendment have the respective meanings ascribed thereto in the Loan
Agreement.

3. Continuing Effectiveness. The Loan Agreement and the Note, as modified
hereby, continue to be in full force and effect in accordance with the
respective terms thereof.

 

AVANTOGEN ONCOLOGY, INC.     CHOPIN OPUS ONE L.P.     By:   Chopin Holdings Ltd.
By:   /s/ Angela Bronow Davanzo       Its General Partner   Angela Bronow
Davanzo         Chief Financial Officer       By:   Greenland Limited          
Its Director           By:   /s/             Authorized Signatory